Title: From George Washington to Samuel Athawes, 8 January 1788
From: Washington, George
To: Athawes, Samuel



Sir,
Mount Vernon Jany 8th 1788.

I have received your letter of the 20th of July last informing me of the death of our much esteemed & worthy friend, George William Fairfax Esqr. I sincerely condole with you and his other friends in England upon the occasion. Altho’ the precarious state of his health for several years past must have prepared his friends, in some measure, for his death, yet the event could not take place without being sincerely lamented by all who knew him.
The appointment of Executors & Trustees in each Country for his estates & affairs in each, seperately and without any dependence upon each other, was, in my opinion, a very judicious & necessary step; for the delays and inconveniences which the distance must unavoidably produce, would have been an insuperable objection to their being joined, not to mention the difficulties which must have arisen from the difference of the laws, upon this point, in the two Countries.
The small case which you directed to the care of Colo. Burwell was forwarded by him and came safe to hand. I have sent the watch to Mr Fairfax and the letters to their respective addresses.
Notwithstanding the long & uninterrupted friendship which subsisted between Colo. Fairfax and myself, and however desireous

I may be to give every proof of my affection for him & his amiable relict, yet I must decline acting as an executor for his estate here. The deranged situation of my own private affairs, occasioned by my long absence from home during the late war, and the continual applications which are made to me for information, advice or assistance, in consequence of the publick office which I sustained, require my constant & unremitting attention, and would prevent a faithful discharge of the trust, on my part, if I should accept of it. I am, Sir, Yr most Obedt Hble Servt

Go: Washington

